Citation Nr: 0205029	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  92-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The Board remanded this case 
back to the RO for further development in October 1993, 
December 1994, and June 1998, and the case has since been 
returned to the Board.

In August 2000, the veteran was issued a Statement of the 
Case addressing his claim of entitlement to service 
connection for a right hip disorder.  However, he did not 
respond to this issuance, and this claim is therefore not 
before the Board on appeal at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has been diagnosed with PTSD, but this 
diagnosis is not predicated on participation in combat with 
the enemy during service or a verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature, extent, and etiology of 
his claimed PTSD.  Also, as described in further detail 
below, the RO has made all necessary efforts to verify the 
veteran's claimed PTSD stressors.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
1991 Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

However, in cases where the VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, the 
Board first notes that the earliest medical report containing 
such a diagnosis is from August 1990 and that this diagnosis 
was confirmed by examination in November 1990 and by 
subsequent VA examinations.   The Board is therefore fully 
satisfied that the veteran has a current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the Rifle Marksman Badge, the Good Conduct Medal, the 
Sea Service Deployment Ribbon (with one star), the Marine 
Corps Expeditional Medal, the Meritorious Mast commendation, 
and the Humanitarian Service Medal.  There is no indication 
of receipt of such combat-related citations as the Purple 
Heart Medal or the Combat Infantryman Badge.  Additionally, 
the veteran's military records indicate that his principal 
in-service duties included working as an aviation supply 
clerk, and his service medical records do not suggest any 
combat-related wounds or other incidents of treatment 
reflecting combat.  In short, there is no evidence of record 
to suggest the veteran's participation in combat with the 
enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, during his November 1990 VA examination, the veteran 
reported that he served in Lebanon and that he was required 
"to pick up bodies and carry dead men and parts of bodies 
back for burial."  Other incidents reported by the veteran 
include seeing a man's leg cut off by a helicopter blade, 
witnessing the death of another man in a boat, and being in a 
Philippine village at a time when villagers were being 
killed.  When treated in December 1990, the veteran also 
reported being a door gunner in Lebanon in 1983.  

In view of this lay evidence, the RO made multiple inquiries 
to facilities with potentially relevant unit records.  The RO 
received responses from the United States Marine Corps in 
June 1995; from the National Personnel Records Center in May 
2000; from the headquarters of the United States Marine Corps 
in May 2000, March 2001, and May 2001; and from the Marine 
Corps Historical Center in March 2001.  While the military 
records received by the RO contain information relevant to 
the veteran's military unit and confirm that this unit (the 
31st Marine Amphibious Unit) was afloat in the waters off of 
the coast of Lebanon, these records do not contain any 
information concerning the veteran's claimed stressors.  This 
records search also revealed that "Morning Reports" that 
might have been helpful in regard to this claim were not 
available.  

Given the available service documentation, the Board finds 
that the veteran's claimed in-service stressors simply cannot 
be verified and cannot serve as a predicate for the grant of 
entitlement to service connection for PTSD.  In reaching this 
particular determination, the Board does not intend to cast 
aspersions on the veteran's claimed history or, indeed, his 
veracity.  Rather, the Board notes only that this history 
cannot be verified, as is required under 38 C.F.R. § 3.304(f) 
(2001) for the grant of service connection for PTSD.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

